Citation Nr: 9903178	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disabilities.

2.  Entitlement to an increased rating for the service-
connected bilateral pes planus, currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to March 
1989.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 rating action 
of the New York, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran submitted a 
notice of disagreement (NOD) in December 1992 and the RO 
issued a statement of the case (SOC) in March 1993.  The 
veteran's substantive appeal was received in April 1993.  

The veteran appeared at a personal hearing before a hearing 
officer at the RO in May 1993.  In a June 1993 decision, the 
hearing officer continued the previous denial of the claims.  
A supplemental statement of the case (SSOC) was issued in 
July 1993.

The Board remanded the case in September 1996 for additional 
development. 

(The issues of increased rating for the service-connected 
bilateral pes planus is the subject of the Remand portion of 
this document.)


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently demonstrated ankle disabilities and any 
in-service disease or injury or the service-connected pes 
planus.


CONCLUSION OF LAW

A well-grounded claim of service connection for bilateral 
ankle disabilities has not been presented.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of the service medical records reveals that 
the report of a March 1987 enlistment examination disclosed 
no pertinent defects.  During service, the veteran presented 
with complaints of pain in both feet and was diagnosed as 
having bilateral pes planus.  In September 1988, the veteran 
reported that his feet became sore after standing for even a 
short period of time.  In addition, his ankles and shins were 
now painful as well.  The assessment was that of bilateral 
pes planus.  

The report of a November 1988 Medical Board included a review 
of the veteran's in-service orthopedic history.  The veteran 
was noted to first complain of pain to the balls of his feet 
in July 1987, after prolonged walking, marching or standing.  
The discomfort had become progressively worse; however, 
conservative treatment options did not provide benefit.  At 
the time of the report, the veteran was unable to stand more 
than 15 minutes.  Podiatric examination revealed complete 
obliteration of the medial longitudinal arch of both feet, 
diffuse tenderness upon palpation of both feet and limited 
dorsiflexion at the ankle joints, bilaterally.  X-ray studies 
were not conducted at the time.  The final diagnosis of was 
that of pes planus deformity, EPTE, and it was recommended 
that the veteran be discharged from service.  In his rebuttal 
to that report, the veteran disputed the finding that the pes 
planus existed prior to service.  

In April 1989 the veteran filed a claim for service 
connection for pes planus only.

Private treatment reports include an October 1991 chart 
extract noting a diagnosis of left ankle sprain.  X-ray 
studies were interpreted as showing soft tissue swelling of 
the left ankle.  A December 1991 notation included the 
finding of normal right ankle.

In a January 1994 letter, a private physician who had 
recently examined the veteran noted a history of work-related 
injury to the left ankle in October 1991.  It was noted that 
the veteran had a prior twisting injury to the left ankle 
which had apparently gotten better.  The physician suggested 
the possibility of ligament reconstruction in order to 
stabilize the ankle; however, that procedure was not 
indicated at present.

Post-service medical records include the report of a March 
1992 VA examination where the veteran reported receiving 
treatment for left ankle sprain in October 1991 and right 
ankle sprain in November 1991.  There was no arthritis of the 
feet or ankles on x-ray.  Examination of the ankles disclosed 
bilateral laxity in "illegible."  The diagnosis was pes 
planus, clinically, and painful feet, bilateral.  

After the April 1992 grant of service connection for pes 
planus the veteran in a June 1992 letter stated that he was 
having problems with his ankles which he felt was due to his 
service-connected pes planus. 

In June 1992, the veteran reported a history of ankle 
instability since "ankle sprains in service."  He reported 
that his ankles would "go out" since November 1991.  
Physical examination revealed full range of motion, 
bilaterally, with no swelling or tenderness.  No instability 
was elicited on examination.  The report of a July 1992 
physical therapy consultation included the veteran's 
complaints of pain in both ankles.  An August 1992 chart 
extract included a finding of ankle equinus, bilateral, with 
ankle instability.  

The report of a September 1992 VA examination included the 
veteran's report that in 1991 he had sustained a "severe" 
left ankle sprain, which recurred multiple times and multiple 
right ankle sprains.  He complained that his ankles were 
painful and twisted easily.  The diagnoses included slight 
instability of both ankles.

When the Board initially reviewed the case in September 1996, 
it was noted that further development was required.  
Additional VA outpatient treatment records were obtained.  In 
June 1993, the veteran presented with complaints of pain 
below the right knee, of two weeks duration.  His history of 
ankle instability was noted.  The diagnostic impression was 
that of possible arthritis right upper tibial area or 
ligamentous strain in a patient with flat feet, unstable 
ankles known.  In September 1993, the veteran was evaluated 
for ankle equinus.

The veteran was afforded a VA examination in November 1997 at 
which time the examiner reviewed the claims folder and the 
veteran's history and subjective complaints.  The veteran 
reported that, during service, he had noted a gradual onset 
of spontaneous numbness in both feet.  His present complaints 
included bilateral foot, ankle, knee and hip pain.  Following 
physical examination and diagnostic testing, the examiner 
comments that "[i]t would not appear that this veteran's 
service-connected injuries are related to his current hip, 
knee and ankle pain."  X-ray studies demonstrated no 
significant bony pathology.  In an addendum to that report, 
the examiner noted that the veteran had a history of ankle 
sprain; however, x-ray studies were interpreted as being 
negative for fracture/dislocation treated with analgesic 
medication. 

In numerous statements submitted in support of his claim, the 
veteran has reiterated his claim that his ankle complaints 
are related to service.  He maintains that his initial 
complaints of foot pain included his reports of ankle pain, 
although the diagnoses made at the time did not reflect those 
complaints. 

II.  Analysis

The veteran contends that he is presently suffering bilateral 
ankle disabilities as the result of injuries suffered in 
service.  The threshold question to be answered in the 
veteran's appeal is whether he has presented evidence of 
well-grounded claims.  If not, his application for service 
connection must fail, and there is no further duty to assist 
him in the development of his claim.  38 U.S.C.A. § 5107 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection will be granted for disability which is 
due to disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131(West 1991).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (1998).

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran contends that he suffered foot and ankle problems 
in service and/or that his ankle problems are due to his 
service-connected pes planus and his present complaints are 
the related to those problems.  In this regard, such lay 
assertions are beyond the veteran's expertise (see King, 
supra), and the Board must look to other evidence of record 
to determine whether he has presented well-grounded claims of 
service connection.

Although the record includes the veteran's complaints of 
ankle pain and instability and his report of such injury in 
service, the medical evidence also includes reports referable 
to treatment of post-service ankle injuries.  The chart 
extracts which note his complaints of in-service injury did 
not include a diagnosis; it was merely a recording of the 
veteran's complaints.  The report of the September 1992 VA 
examination noted the veteran's history of left ankle sprain, 
post-service and diagnosis of slight instability.  The 
private physician who suggested the possibility of ligament 
reconstruction noted a left ankle sprain in October 1991 and 
a "prior" history, but did not include any detail regarding 
the "prior" history.  No competent medical evidence has 
been presented to demonstrate any relationship between the 
veteran's present ankle complaints and disease or injury 
incurred in service or his service-connected pes planus.  The 
opinion offered as part of the November 1997 VA examination 
is the only medical evidence specifically addressing the 
question of causation.  That examiner noted the veteran's 
history of gradual onset of numbness in both feet during 
service and his present complaints of ankle pain, but 
commented that it did not appear that the veteran's service-
connected injuries were related to the current ankle pain.  

Absent competent medical evidence which relates the present 
disabilities to service or the service-connected pes planus, 
the Board concludes that the veteran has not met his burden 
of submitting a well-grounded claim.  See Caluza, supra. 

The statements of the veteran, relating the cause of his 
current ankle difficulties to service, are not sufficient to 
provide a nexus to service because as a lay person, he is not 
competent to offer opinions as to the questions of medical 
diagnosis or causation presented in this case.  See Espiritu, 
supra.

The Board would note that the fact that the VA authorized an 
examination for the veteran's claimed conditions does not 
mean that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996)  (Whether a VA examination should be conducted under 
38 C.F.R. § 3.326 is an issue that arises only where a claim 
has already been determined to be well-grounded).  

In claims that are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

A second remand, pursuant to 38 U.S.C.A. § 5103(a) (If the 
veteran's application for benefits is incomplete, the VA 
shall notify the veteran of the evidence necessary to 
complete the application), is not necessary.  The Board would 
note that, subsequent to the September 1996 remand, the RO 
requested that the veteran provide information referable to 
treatment received by him for the claimed disabilities since 
service and information needed to facilitate a search for 
service medical records.  All identified records were 
obtained and associated with the claims folder.  
Consequently, the RO has met its burden under 38 U.S.C.A. § 
5103(a) by informing the veteran of the evidence necessary to 
complete his application for benefits. 

Finally, the Board has considered the "benefit of the 
doubt" doctrine; however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As a well-grounded claim has not been presented, service 
connection for bilateral ankle disabilities is denied.

REMAND

When the Board initially reviewed the veteran's appeal, it 
was noted that the evidence then of record was insufficient 
for evaluating the extent of the veteran's bilateral pes 
planus.  It was contemplated that an examination conducted on 
remand would provide sufficient evidence to properly rate 
that condition under all appropriate criteria.  Subsequent to 
a VA examination conducted in October 1997, the RO increased 
the rating for the service-connected bilateral pes planus to 
the current level of 30 percent.  Although an increased 
rating has been assigned, the Board now finds that the 
situation is essentially the same:  the medical evidence is 
insufficient for determining whether a rating higher than the 
currently assigned 30 percent is appropriate.  As such, 
another remand is warranted, to include complete clinical 
findings necessary to rate the service-connected bilateral 
pes planus.  38 C.F.R. § 4.2 (1998).  

Thus, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain all VA treatment 
records of the veteran which are not 
currently in the claims file and 
associate them with the claims file.

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and extent of the service-
connected bilateral pes planus.  All 
indicated testing should be accomplished 
and the claims folder, including a copy 
of this remand and the criteria of 
Diagnostic Code 5276, should be made 
available to the examiner for review.  
The examiner should specifically note 
whether the foregoing was provided.  
Based on the examination and review of 
the case, the examiner should examine 
each foot separately and report the 
findings separately for each foot in 
relationship to Diagnostic Code 5276.    

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case which addresses all evidence of 
record and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board 


intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


